McKinstry, J.,
specially concurring. — Section 1205 of the Penal Code cannot be dove-tailed into section 330 so that the two together may be read as defining the punishment applicable to the crime named in 330. Section 330 provides that one found guilty of dealing, etc., any of the games mentioned is punishable by fine, “ and shall be imprisoned until such fine and costs of prosecution are paid, such imprisonment not to exceed one year.” The costs of prosecution are a different thing from the fine, and in section 330 the two things are spoken of as different. There can be no doubt that a person imprisoned under a judgment rendered according to section 1205 is entitled to his discharge when he has been imprisoned for a number of days equal to the number of dollars’ fine, although he has paid no portion of the fine or costs. He cannot be detained to “work out” the amount of costs at a dollar a day. But section 330 expressly provides that the person found guilty of the offense therein defined shall be imprisoned for a year, unless, in the mean time, he shall pay the fine “ and costs of prosecution.” In such case he is not entitled to his discharge on payment of the ■whole of the fine (without the costs), nor is he entitled to his discharge at the expiration of a number of days equal to the number of dollars’ fine, or equal to the number of dollars of any portion of the fine remaining unpaid. He must remain in jail for the period of a year, unless he shall pay the costs as well as the whole of the fine. As under section 330 the costs of prosecution can be satisfied only by a payment, or by a year’s imprisonment, and as the fine and costs cannot be satisfied separately, in such manner as to relieve the party of any portion of the-year’s imprisonment, section 1205 can have no application to judgments rendered upon conviction under section 330.
Myrick, J., dissented.